      Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 1 of 9 PageID# 1




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

KYRA CANNING,                                 )
                                              )
Plaintiff,                                    )
                                              )
v.                                            )             Civil Action No.: 3:20-cv-401
                                              )
WILLIAM SMITH                                 )
RPD CHIEF OF POLICE,                          )
                                              )
and                                           )
                                              )
JOHN DOE(s)                                   )
RPD OFFICERS,                                 )
                                              )
Defendants.                                   )


                                          COMPLAINT

        The Plaintiff, Kyra Canning, by counsel, brings this civil action seeking judgment against

Defendants William Smith, Chief of Richmond City Police, and John Doe(s) Richmond Police

Officers, and in support sets forth as follows:

        1.     Kyra Canning brings this complaint pursuant to 42 U.S.C. § 1983, alleging

violations of his First and Fourth Amendment rights.

        2.     Defendants are responsible for denying Ms. Canning’s constitutional rights secured

under the First and Fourth Amendments of the United States Constitution and for otherwise

retaliating against Ms. Canning in violation of his exercising his First Amendment rights to free

speech, peaceable assembly, and his right to petition the government for a redress of grievances.

                                 JURISDICTION AND VENUE

        3.     This Court has jurisdiction over this action pursuant to 28 U.S. Code § 1331, as the

claims involve a civil action arising under the Constitution of the United States of America.

                                                  1
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 2 of 9 PageID# 2




         4.    Venue is proper in the Richmond District pursuant to 28 U.S. Code § 1391(b) and

Local Rule 3(B)(4), because the events herein occurred within the City of Richmond.

                                             PARTIES

         5.    Ms. Canning is an individual and resident of Richmond, Virginia. Ms. Canning is

an American citizen and, on June 1, 2020, exercised his constitutional right to be present at a

gathering of protestors near the Lee Monument in Richmond, Virginia.

         6.    Mr. Smith is the Chief of the Richmond City Police Department and is responsible

for the oversight, administration, education and management of the Richmond City Police

Department and its individual officers. Mr. Smith is responsible for ensuring that proper training,

policies and procedures are in place to prevent the unnecessary violation of the constitutional rights

of those with whom Richmond police come into contact with. Mr. Smith is required by law to

ensure the protection of the constitutional rights of all persons who come into contact with the

Richmond City Police. In particular, Mr. Smith was responsible for ensuring that those under his

command and control did not deliberately and maliciously interfere with the rights of citizens to

lawfully and peacefully assemble, speak and petition the government for a redress of grievances.

Mr. Smith is sued in his individual capacity. Similarly, Mr. Smith is responsible for ensuring that

those under his command do not violate citizens’ Fourth Amendment rights by using excessive

force.

         7.    John Doe(s) Police Officers are Richmond City Police Officers who knowingly,

willfully and maliciously fired tear gas and otherwise intimidated and used force to unlawfully

disperse a peaceful assembly of protestors at the Lee Monument in Richmond, Virginia on June 1,

2020. The identity of these Police Officers has been deliberately withheld by the Richmond City

Police Department and Mr. Smith. John Doe(s) are sued in their individual capacities.



                                                  2
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 3 of 9 PageID# 3




                                  FACTUAL ALLEGATIONS

       8.      On May 25, 2020, Minneapolis police officers detained George Floyd, a black man

who was accused of buying cigarettes with a counterfeit $20 bill. White police officers detained

Mr. Floyd in handcuffs and, as seen on video, restrained him for over eight minutes with an

officer’s knee pressing against the back of Mr. Floyd’s neck, a position known by law enforcement

to pose an unnecessary risk of serious harm. The restraint ultimately resulted in Mr. Floyd’s death.

       9.      In response to the obvious, unlawful and horrific murder of Mr. Floyd, protests

occurred throughout dozens of American cities, including Richmond, where concerned citizens

demanded change and police accountability in the face of numerous, public and often video

documented civil rights violations by police across the country, frequently perpetrated against

black Americans and other Americans of color.

       10.     Some of these protests resulted in damage to person and property in Richmond,

Virginia. Consequently, on May 31, 2020, Mayor Levar Stoney and city leadership established a

curfew of 8 p.m. those within the city. The purpose of the curfew was to allow peaceful protesting

to occur prior to 8 p.m.. In particular, Mayor Stoney stated, “We’re taking these steps to promote

lawful and safe demonstration and to protect people and property.”

       11.     On June 1, 2020, a large group of protesters lawfully gathered around the Lee

Monument in Richmond, Virginia. The Lee Monument is a large statue on public property

surrounded by a large grassy area within a traffic circle. The area around the Lee Monument is

regularly used by the public and is a frequent home for protesters, many of whom that see Robert

E. Lee as a positive or romanticized symbol of slavery. The area around the Lee Monument is a

public forum and is regularly used for the peaceable assembly and the expression of the public’s

First Amendment rights to protest.



                                                 3
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 4 of 9 PageID# 4




       12.     The protestors were objectively non-threatening and non-violent. In fact, moments

before the Richmond Police fired tear gas into the peaceful protest, video shows the protestors

chanting “WHAT ARE WE HERE FOR? LOVE.”

       13.     During the course of this lawful and peaceable assembly of protestors, the

Richmond City Police and John Doe(s) Police Officers arrived.              The police arrived at

approximately 7:30 p.m., or thirty minutes prior to the curfew established by city leadership.

       14.     At the time that the Richmond Police and John Doe(s) Police Officers arrived, Ms.

Canning was near the Lee Monument, standing and/or kneeling with a group of other protesters.

       15.     John Doe(s) police officers immediately began to cut off the protesters standing by

the Lee Monument from those standing on the outer edges of the traffic circle, assuming assault

positions, as evidenced by this photograph taken by another bystander:




       16.     As the Richmond Police and John Doe(s) Officers arrived on scene, the protesters

formed a line next to the monument and knelt down and placed their hands in the air. The protestors

were non-threatening and non-violent:




                                                4
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 5 of 9 PageID# 5




       17.    Nevertheless, the police began shooting tear gas and/or other explosive, chemical

agents into the crowd of lawful, peaceful protestors. This attack was caught on numerous cell

phone video recordings, including the still shots reproduced below:




       18.    In response to the attack, the protestors, including Ms. Canning, began to flee for

safety and were forced to abandon their constitutionally protected assembly.

                                                5
     Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 6 of 9 PageID# 6




        19.    The Richmond Police and John Doe(s) Officers, nevertheless, pursued the fleeing

protestors and assaulted them with chemical agents:




        20.    After being tear gassed, Ms. Canning was detained and unlawfully seized by the

Richmond City Police and John Doe(s) Police Officers. The Officers handcuffed Ms. Canning

and forced her to lie on the ground on her stomach.

        21.    Ms. Canning remained handcuffed for roughly 10 minutes before John Doe(s)

released her without any explanation.

        22.    Ms. Canning was never charged with any crime.

                                                6
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 7 of 9 PageID# 7




          23.   Despite Ms. Canning not breaking curfew, never attacking or threatening

Richmond Police, and breaking no law, Ms. Canning was subjected to tear gas, detention, and

humiliation by Richmond Police and John Doe(s) Officers.

                                          COUNT I
                42 U.S.C. – §1983 First Amendment Retaliation – All Defendants

          24.   Plaintiff incorporates and realleges the previous statements as if fully set forth

herein.

          25.   "[A] First Amendment retaliation claim under § 1983 consists of three elements:

(1) the plaintiff engaged in constitutionally protected First Amendment activity, (2) the defendant

took an action that adversely affected that protected activity, and (3) there was a causal relationship

between the plaintiff's protected activity and the defendant's conduct." Booker v. S.C. Dep’t of

Corr., 855 F.3d 533, 537 (4th Cir. 2017); Suarez Corp. Indus. v. McGraw, 202 F.3d 676, 686 (4th

Cir. 2000) (accord) (emphasis added).

          26.   First, Ms. Canning and others were peacefully participating in a political protest,

conduct that is unequivocally protected by the First Amendment of the United States Constitution.

See Am. Life League, Inc. v. Reno, 47 F.3d 642 (4th Cir. 1995).

          27.    Second, Defendants deployment of tear gas and/or other noxious chemicals, as

well as advancing on the lawful protest bearing assault weapons in full body armor, adversely

affected Ms. Canning’s and the other protestors’ protected First Amendment activity.

          28.   Third, the evidence is clear that the Richmond Police, Mr. Smith and John Doe(s)

responded to the gathering of Ms. Canning and the other protestors by ordering or otherwise

causing a large police force to gather to unlawfully attack and disburse the peaceable assembly.




                                                  7
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 8 of 9 PageID# 8




          29.    The hardship to the Richmond Police Department and Defendants in allowing

peaceable demonstrations is de minimis, whereas the harm to the muffled and terrified protestors,

including Ms. Canning is irreparable.

                                          COUNT II
            42 U.S.C. §1983 – Excessive Force in Violation of the Fourth Amendment

          30.    Plaintiff incorporates and realleges the previous statements as if fully set forth

herein.

          31.   “The Fourth Amendment prohibition on unreasonable seizures bars police officers

from using excessive force to seize a free citizen.” Jones v. Buchanan, 325 F.3d 520, 527 (4th Cir.

2003).

          32.    As stated above, Ms. Canning and the other protesters had not committed any

crime, had not violated the City of Richmond’s curfew, and did not threaten police officers.

          33.    Nonetheless, Defendants deployed tear gas, a chemical agent that is intended to

cause pain and suffering in the people against whom it is deployed.

          34.    All force used by a law enforcement officer against individuals must be

“objectively reasonable” in order to not violate the Fourth Amendment’s prohibition of excessive

force.

          35.    Defendants did not use reasonable force in dispersing Ms. Canning and the other

protesters, as the protesters were not being destructive or unruly, but rather just exercising their

First Amendment rights at the time and place that they were expected to exercise those rights.

                                         COUNT III
           42 U.S.C. §1983 – Unlawful Seizure in Violation of the Fourth Amendment

          36.    Plaintiff incorporates and realleges the previous statements as if fully set forth

herein.



                                                 8
    Case 3:20-cv-00401-JAG Document 1 Filed 06/05/20 Page 9 of 9 PageID# 9




       37.     The Fourth Amendment prohibits search and seizure of free citizens without

probable cause.

       38.     As stated above, Ms. Canning did not commit any crime, nor did he violate the City

of Richmond’s curfew.

       39.     Despite Ms. Canning committing no crime, Defendants seized Ms. Canning and

placed her in handcuffs.

       40.     Defendants at no point had probable cause to seize, detain or arrest Ms. Canning.

       41.     Defendants’ seizure of Ms. Canning was inappropriate, unnecessary, unlawful, and

in violation of Ms. Canning’s Fourth Amendment rights.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against the

Defendants in the amount of $250,000.00, jointly and severally, and that the Court enter an award

of attorneys’ fees against the Defendants pursuant to 42 U.S.C. § 1988, as well as any other relief

that this Court deems just and proper.



Respectfully filed,

KYRA CANNING

/s/ Seth Carroll

Seth R. Carroll (VSB No. 74745)
Connor Bleakley (VSB No. 92113)
Commonwealth Law Group, LLC
3311 West Broad Street
Richmond, VA 23230
Phone: (804) 999-9999
Facsimile: (866) 238-6415
scarroll@hurtinva.com




                                                9
